DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7, 8, and 9 respectively of U.S. Patent Application No.:  16080157. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Instant Application are broader than Patent Application.

Instant Application No.: 16951589
Application No.: 16080157
Claim 1,	 A wireless Local Area Network (LAN) system comprising: 
a wireless LAN base station; and 
a wireless LAN terminal before association with the wireless LAN base station and configured to perform uplink multi-user communication with the wireless LAN base station, wherein 
the wireless LAN base station is configured to transmit a trigger frame including an association identifier (AID) which is common to wireless LAN terminals before association with the wireless LAN base station and associated with a resource unit for random access by the wireless LAN terminals before association,
 the wireless LAN terminal before association is configured to, in a case where the AID is included in the trigger frame, transmit uplink data to the wireless LAN base station using the resource unit for random access, and 
the wireless LAN terminal before association is further configured to perform association with the wireless LAN base station after transmitting the uplink data.
  





Claim 1, A wireless Local Area Network (LAN) system comprising:
     a wireless LAN base station; and
a wireless LAN terminal before association with the wireless LAN base station, wherein



         the wireless LAN base station is configured to transmit a trigger frame comprising a first association identifier (AID) which is common to wireless LAN terminals after association with the wireless LAN base station and associated with a first resource unit for random access by the wireless LAN terminals after association and a second association identifier (AID) which is common to wireless LAN terminals before association with the wireless LAN terminals before association with the wireless LAN base station and associated with a second resource unit for random access by the wireless LAN terminals before association, and
      the wireless LAN terminal before association is configured to, in a case where the second AID is included in the trigger frame, transmit uplink data to the wireless LAN base station using the second resource unit for random access.
Claim 2,	 The wireless LAN system according to claim 1, wherein the AID comprises a value that corresponds to a Media Access Control (MAC) address of the wireless LAN terminal before the association.  
 


Claim 3,  The wireless LAN system according to claim 1, wherein the second AID comprises a value that corresponds to a Media Access Control (MAC) address of the wireless LAN terminal before the association.
Claim 3,	 A wireless Local Area Network (LAN) base station configured to perform uplink multi-user communication with a plurality of wireless LAN terminals, the wireless LAN base station comprising: 
a memory storing instructions; and 
at least one processor configured to process the instructions to: 
generate a trigger frame including an association identifier (AID) which is common to wireless LAN terminals before association with the wireless LAN base station and associated with a resource unit for random access by the wireless LAN terminals before association, 
transmit the trigger frame to cause the plurality of the wireless LAN terminals before association to transmit uplink data to the wireless LAN base station using the resource unit for random access, and 


perform association with at least one of the plurality of the wireless LAN terminals before association after the at least one of the plurality of the wireless LAN terminals before association transmits the uplink data.  


Claim 6, A wireless Local Area Network (LAN) base station configured to perform uplink multi-user communication with a plurality of wireless LAN terminals, the wireless LAN base station comprising:
   a memory storing instructions; and

   at least one processor configured to process the instructions to:

    generate a trigger frame comprising a first association identifier (AID) which is common to wireless LAN terminals after association with the wireless LAN base station and associated with a first resource unit for random access by the wireless LAN terminals after association and a second association identifier (AID) which is common to wireless LAN terminals before association with the wireless LAN base station and associated with a second resource unit for random access by the wireless LAN terminals before association, and
    transmit the trigger frame to cause the wireless LAN terminals before the association to transmit uplink data to the wireless LAN base station using the second resource unit for random access.
Claim 4,	 A wireless Local Area Network (LAN) terminal configured to perform uplink multi-user communication with a wireless LAN base station, the wireless LAN terminal comprising: 
a memory storing instructions; and 
at least one processor configured to process the instructions to: 
receive, from the wireless LAN base station, a trigger frame including an association identifier (AID) which is common to wireless LAN terminals before association with the wireless LAN base station and associated with a resource unit for random access by the wireless LAN terminals before association; 






determine whether the trigger frame includes the AID, 
in a case where the AID is included in the trigger frame and the wireless LAN terminal is not associated with the wireless LAN base station, transmit uplink data to the wireless LAN base station using the resource unit for random access, and 
perform association with the wireless LAN base station after transmitting the uplink data.  


Claim 7, A wireless Local Area Network (LAN) terminal configured to perform uplink multi-user communication with a wireless LAN base station, the wireless LAN terminal comprising:

   a memory storing instructions; and 

    at least one processor configured to process the instructions to:

     receive, from the wireless LAN base station, a trigger frame comprising a first association identifier (AID) which is common to wireless LAN terminals after association with the wireless LAN base station and associated with a first resource unit for random access by the wireless LAN terminals after association and a second association identifier (AID) which is common to wireless LAN terminals before association with the wireless LAN base station and associated with a second resource unit for random access by the wireless LAN terminals before association;
     determine whether the trigger frame includes the second AID, and
    in a case where the second AID is included in the trigger frame and the wireless LAN terminal is not associated with the wireless LAN base station, transmit uplink data to the wireless LAN base station using the second resource unit for random access.
Claim 5,	 A communication method by a wireless Local Area Network (LAN) base station configured to uplink multi-user communication with a plurality of wireless LAN terminals, the method comprising: 
generating a trigger frame including an association identifier (AID) which is common to wireless LAN terminals before association with the wireless LAN base station and associated with a resource unit for random access by the wireless LAN terminals before association; 
transmitting the trigger frame to cause the plurality of the wireless LAN terminals before association to transmit uplink data to the wireless LAN base station using the resource unit for random access; and 
performing association with at least one of the plurality of the wireless LAN terminals before association after the at least one of the plurality of the wireless LAN terminals before association transmits the uplink data.

Claim 8, A communication method by a wireless Local Area Network (LAN) base station configured to uplink multi-user communication with a plurality of wireless LAN terminals, the method comprising:
     generating a trigger frame comprising a first association identifier (AID) which is common to wireless LAN terminals after association with the wireless LAN base station and associated with a first resource unit for random access by the wireless LAN terminals after association and a second association identifier (AID) which is common to wireless LAN terminals before association with the wireless LAN base station and associated with a second resource unit for random access by the wireless LAN terminals before association, and
   transmitting the trigger frame to cause the wireless LAN terminals before the association to transmit uplink data to the wireless LAN base station using the second resource unit for random access.
Claim 6,	 A communication method by a wireless Local Area Network (LAN) terminal configured to perform uplink multi-user communication with a wireless LAN base station, the method comprising: 
receiving, from the wireless LAN base station, a trigger frame including an association identifier (AID) which is common to wireless LAN terminals before association with the wireless LAN base station and associated with a resource unit for random access by the wireless LAN terminals before association; 
determining whether the trigger frame includes the AID; 
in a case where the AID is included in the trigger frame and the wireless LAN terminal is not associated with the wireless LAN base station,
     transmitting uplink data to the wireless LAN base station using the resource unit for random access; and
 performing association with the wireless LAN base station after transmitting the uplink data.  

Claim 9, A communication method by a wireless Local Area Network (LAN) terminal configured to perform uplink multi-user communication with a wireless LAN base station, the method comprising:
   receiving, from the wireless LAN base station, a trigger frame comprising a first association identifier (AID) which is common to wireless LAN terminals after association with the wireless LAN base station and associated with a first resource unit for random access by the wireless LAN terminals after association and a second association identifier (AID) which is common to wireless LAN terminals before association with the wireless LAN base station and associated with a second resource unit for random access by the wireless LAN terminals before association;
    determining whether the trigger frame includes the second AID, and

    in a case where the second AID is included in the trigger frame and the wireless LAN terminal is not associated with the wireless LAN terminal is not associated with the wireless LAN base station, transmitting uplink data to the wireless LAN base station using the second resource unit for random access.





 35 USC § 112(f)
CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claims 1, 3-6:  The claims recite “resource unit” which invoke 35 U.S.C. 112(f)
Per review of drawings and specifications Fig. 5, paragraphs [0040]-[0042], [0044], [0046] and Fig. 6, paragraphs [0049] and [0051]-[0052] disclose “resource units” RU1-RU5)

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al., (Pub. No.: US 2016/0198445 A1), in view of Chu et al., (Pub. No.: US 2016/0165589 A1), and further in view of (Doc: IEEE 802.11-15, 0875 r1, Random Access with Trigger Frames Using OFDMA,  Date: 2015-07-13) now onwards Document IEEE.

Regarding Claim 1,	 A wireless Local Area Network (LAN) system comprising: (Ghosh, paragraphs [0002]-[0005] Wireless Communications in a wireless local area network (WLAN), Fig. 1, paragraphs [0016]-[0018], Fig. 1 illustrates a wireless local area network (WLAN). 
a wireless LAN base station; and (Ghosh, Fig. 1, [0016]-[0017] The master station 102 be an access point (AP) using 802.11 protocol to transmit and receive).
Ghosh does not explicitly disclose following:
a wireless LAN terminal before association with the wireless LAN base station and configured to perform uplink multi-user communication with the wireless LAN base station, wherein 
the wireless LAN base station is configured to transmit a trigger frame including an association identifier (AID) which is common to wireless LAN terminals before association with the wireless LAN base station and associated with a resource unit for random access by the wireless LAN terminals before association,
 the wireless LAN terminal before association is configured to, in a case where the AID is included in the trigger frame, transmit uplink data to the wireless LAN base station using the resource unit for random access, and 
the wireless LAN terminal before association is further configured to perform association with the wireless LAN base station after transmitting the uplink data.
However, Chu discloses following:
a wireless LAN terminal before association with the wireless LAN base station and configured to perform uplink multi-user communication with the wireless LAN base station, wherein (Chu, Fig. 1, paragraphs [0067]-[0068] The WLAN 10 supports uplink (UL) multiuser (MU) multiple-input and multiple output MIMO communication between an access point (AP) and a plurality of client stations.  WLAN 10 includes an AP14.  WLAN 10 includes a plurality of client stations 25)
the wireless LAN base station is configured to transmit a trigger frame including an association identifier (AID) which is common to wireless LAN terminals before association with the wireless LAN base station and associated with a resource unit for random access by the wireless LAN terminals before association,  (Chu, Fig. 1, [0067]-[0068] WLAN 10 includes an AP14.  WLAN 10 includes a plurality of client stations 25.  Abstract, Trigger Frames, Fig. 4, paragraph [0089] AP 14 transmits a trigger frame 402 to a plurality of client stations 25)
 the wireless LAN terminal before association is configured to, in a case where the AID is included in the trigger frame, transmit uplink data to the wireless LAN base station using the resource unit for random access, and (Chu, Fig. 1, paragraph [0067]-[0068] WLAN 10 includes a plurality of client station 25.  Abstract, [0012]-[0015] Trigger frames/generate one or more trigger frames/multiple trigger frames to trigger an uplink orthogonal frequency multiple access (OFDMA) transmission by multiple second communication devices/transmitting the broadcast trigger frame)
the wireless LAN terminal before association is further configured to perform association with the wireless LAN base station after transmitting the uplink data.  (Chu, Fig. 1, paragraphs [0067]-[0068]  WLAN 10 includes an AP14 which is wireless LAN base station and performs association, paragraphs [0012]-[0017], paragraphs [0082]-[0083] data unit 200 is an uplink data)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Ghosh before the effective filing date of the claimed invention with that of Chu so that the wireless LAN base station is configured to transmit a trigger frame including an association identifier (AID) which is common to wireless LAN terminals before association with the wireless LAN base station and associated with a resource unit for random access by the wireless LAN terminals before association, the wireless LAN terminal before association is configured to, in a case where the AID is included in the trigger frame, transmit uplink data to the wireless LAN base station using the resource unit for random access, and the wireless LAN terminal before association is further configured to perform association with the wireless LAN base station after transmitting the uplink data.  The motivation to combine the teachings of Chu would include the teachings on generating and transmitting trigger frames and resource unit.  It would support multi-user (i.e. MU-MIMO) communication.  Further, it would improve and provide throughputs in the tens of Gbps range.  (Chu, [0010]-[0017])
Ghosh and Chu are not explicit about random access.
However, Document IEEE is explicit about random access.  (Document IEEE, Abstract (Slide 9), Motivation for Random Access for UL MU Transmissions (Slide 11). TF-R for MU UL Transmissions (Slide 12), Illustration of Random Access with TF-R with existing UL MU Procedure (Slide 13) and Summary (Slide 14))
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Ghosh and Chu before the effective filing date of the claimed invention with that of Document IEEE so that the teachings on random access be included in a Wireless Local Area Network (WLAN) system.  The motivation to combine the teachings of Document IEEE on random access would further increase efficiency.  (Document IEEE, Motivation for Random Access for UL MU transmissions (Slide 11))

 Regarding Claim 2,	The combination of Ghosh, Chu and Document IEEE disclose the wireless LAN system according to claim 1, wherein the AID comprises a value that corresponds to a Media Access Control (MAC) address of the wireless LAN terminal before the association.   (Ghosh, [0002]-[0005] Wireless communication in a wireless local area network (WLAN), Fig. 1, paragraphs [0016]-[0018], Fig. 1 illustrates Wireless Local Area Network (WLAN), Fig. 8, paragraphs [0057]-[0058] MAC 806)

Regarding Claim 3,  Ghosh discloses following:	
a memory storing instructions; and (Ghosh, Fig. 8, [0057] memory 810, paragraph [0060] the memory 810 stores information for configuring the other circuitry to perform operations)
at least one processor configured to process the instructions to: (Ghosh, Fig. 8, [0057] the circuitry 808 be hardware processing circuitry.  The circuitry 808 be coupled with transceiver 802 which is coupled to the transmit/receive element 801, paragraph [0059] the hardware processing circuitry 808 be configured to perform functions based on instructions being stored in a RAM or ROM)
Ghosh does not explicitly disclose following:
a wireless Local Area Network (LAN) base station configured to perform uplink multi-user communication with a plurality of wireless LAN terminals, the wireless LAN base station comprising:
generate a trigger frame including an association identifier (AID) which is common to wireless LAN terminals before association with the wireless LAN base station and associated with a resource unit for random access by the wireless LAN terminals before association,
transmit the trigger frame to cause the plurality of the wireless LAN terminals before association to transmit uplink data to the wireless LAN base station using the resource unit for random access, and
perform association with at least one of the plurality of the wireless LAN terminals before association after the at least one of the plurality of the wireless LAN terminals before association transmits the uplink data.
Chu  discloses following:
a wireless Local Area Network (LAN) base station configured to perform uplink multi-user communication with a plurality of wireless LAN terminals, the wireless LAN base station comprising: (Chu, Fig. 1, [0067]-[0068] The WLAN 10 supports uplink UL multiuser (MU) multiple-input and multiple-output MIMO communication between an access point (AP) and a plurality of client stations.  WLAN 10 includes an AP14.  WLAN 10 includes a plurality of client station 25)
generate a trigger frame including an association identifier (AID) which is common to wireless LAN terminals before association with the wireless LAN base station and associated with a resource unit for random access by the wireless LAN terminals before association, (Chu, Fig. 1, [0067]-[0068] WLAN 10 includes an AP14.  WLAN 10 includes a plurality of client stations 25.  Abstract, Trigger Frames, Fig. 4, paragraph [0089] AP 14 transmits a trigger frame 402 to a plurality of client stations 25)
transmit the trigger frame to cause the plurality of the wireless LAN terminals before association to transmit uplink data to the wireless LAN base station using the resource unit for random access, and (Chu, Fig. 1, [0067]-[0068] WLAN 10 includes an AP14.  WLAN 10 includes a plurality of client stations 25.  Abstract, Trigger Frames, Fig. 4, paragraph [0089] AP 14 transmits a trigger frame 402 to a plurality of client stations 25)
perform association with at least one of the plurality of the wireless LAN terminals before association after the at least one of the plurality of the wireless LAN terminals before association transmits the uplink data. (Chu, Fig. 1, paragraphs [0067]-[0068]  WLAN 10 includes an AP14 which is wireless LAN base station and performs association, paragraphs [0012]-[0017], paragraphs [0082]-[0083] data unit 200 is an uplink data)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Ghosh before the effective filing date of the claimed invention with that of Chu so that a wireless Local Area Network (LAN) base station configured to perform uplink multi-user communication with a plurality of wireless LAN terminals, the wireless LAN base station comprising: generate a trigger frame including an association identifier (AID) which is common to wireless LAN terminals before association with the wireless LAN base station and associated with a resource unit for random access by the wireless LAN terminals before association, transmit the trigger frame to cause the plurality of the wireless LAN terminals before association to transmit uplink data to the wireless LAN base station using the resource unit for random access, and perform association with at least one of the plurality of the wireless LAN terminals before association after the at least one of the plurality of the wireless LAN terminals before association transmits the uplink data.  The motivation to combine the teachings of Chu would include the teachings on generating and transmitting trigger frames and resource unit.  It would support multi-user (i.e. MU-MIMO) communication.  Further, it would improve and provide throughputs in the tens of Gbps range.  (Chu, [0010]-[0017])
Ghosh and Chu are not explicit about random access.
However, Document IEEE is explicit about random access.  (Document IEEE, Abstract (Slide 9), Motivation for Random Access for UL MU Transmissions (Slide 11). TF-R for MU UL Transmissions (Slide 12), Illustration of Random Access with TF-R with existing UL MU Procedure (Slide 13) and Summary (Slide 14))
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Ghosh and Chu before the effective filing date of the claimed invention with that of Document IEEE so that the teachings on random access be included in a Wireless Local Area Network (WLAN) system.  The motivation to combine the teachings of Document IEEE on random access would further increase efficiency.  (Document IEEE, Motivation for Random Access for UL MU transmissions (Slide 11))

Regarding Claim 4,   Ghosh discloses following:	 
a memory storing instructions; and (Ghosh, Fig. 8, [0057] memory 810, paragraph [0060] the memory 810 stores information for configuring the other circuitry to perform operations)
at least one processor configured to process the instructions to: (Ghosh, Fig. 8, [0057] the circuitry 808 be hardware processing circuitry.  The circuitry 808 be coupled with transceiver 802 which is coupled to the transmit/receive element 801, paragraph [0059] the hardware processing circuitry 808 be configured to perform functions based on instructions being stored in a RAM or ROM)
Ghosh does not explicitly disclose following:
a wireless Local Area Network (LAN) terminal configured to perform uplink multi-user communication with a wireless LAN base station, the wireless LAN terminal comprising:
receive, from the wireless LAN base station, a trigger frame including an association identifier (AID) which is common to wireless LAN terminals before association with the wireless LAN base station and associated with a resource unit for random access by the wireless LAN terminals before association;
determine whether the trigger frame includes the AID,
perform association with the wireless LAN base station after transmitting the uplink data.
However, Chu discloses following:
a wireless Local Area Network (LAN) terminal configured to perform uplink multi-user communication with a wireless LAN base station, the wireless LAN terminal comprising: (Chu, Fig. 1, [0067]-[0068] The WLAN 10 supports uplink UL multiuser (MU) multiple-input and multiple-output MIMO communication between an access point (AP) and a plurality of client stations.  WLAN 10 includes an AP14.  WLAN 10 includes a plurality of client station 25)
receive, from the wireless LAN base station, a trigger frame including an association identifier (AID) which is common to wireless LAN terminals before association with the wireless LAN base station and associated with a resource unit for random access by the wireless LAN terminals before association; (Chu, Abstract, paragraphs [0013], [0015], [0017], [0238] and [0261] receives the triggered uplink frame.  Fig. 5A, paragraph [0094], Trigger frame 500)
determine whether the trigger frame includes the AID, (Chu, Fig. 5A, paragraph [0094], Trigger frame 500, paragraphs [0104], [016]-[0107], [0109], and Fig. 23, paragraph [0155] disclose AID. Station ID (STAID))
in a case where the AID is included in the trigger frame and the wireless LAN terminal is not associated with the wireless LAN base station, transmit uplink data to the wireless LAN base station using the resource unit for random access, and (Chu, Fig. 5A, paragraph [0094], Trigger frame 500, Fig. 5A, paragraph [0094], Trigger frame 500, paragraphs [0104], [016]-[0107], [0109], and Fig. 23, paragraph [0155] disclose AID. Station ID (STAID), paragraphs [0082]-[0083] data unit 200 is an uplink data)
perform association with the wireless LAN base station after transmitting the uplink data.  (Chu, Fig. 1, paragraphs [0067]-[0068]  WLAN 10 includes an AP14 which is wireless LAN base station and performs association, paragraphs [0012]-[0017], paragraphs [0082]-[0083] data unit 200 is an uplink data)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Ghosh before the effective filing date of the claimed invention with that of Chu so that a wireless Local Area Network (LAN) terminal configured to perform uplink multi-user communication with a wireless LAN base station, the wireless LAN terminal comprising: receive, from the wireless LAN base station, a trigger frame including an association identifier (AID) which is common to wireless LAN terminals before association with the wireless LAN base station and associated with a resource unit for random access by the wireless LAN terminals before association; determine whether the trigger frame includes the AID, perform association with the wireless LAN base station after transmitting the uplink data.  The motivation to combine the teachings of Chu would include the teachings on generating and transmitting trigger frames and resource unit.  It would support multi-user (i.e. MU-MIMO) communication.  Further, it would improve and provide throughputs in the tens of Gbps range.  (Chu, [0010]-[0017])
Ghosh and Chu are not explicit about random access.
However, Document IEEE is explicit about random access.  (Document IEEE, Abstract (Slide 9), Motivation for Random Access for UL MU Transmissions (Slide 11). TF-R for MU UL Transmissions (Slide 12), Illustration of Random Access with TF-R with existing UL MU Procedure (Slide 13) and Summary (Slide 14))
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Ghosh and Chu before the effective filing date of the claimed invention with that of Document IEEE so that the teachings on random access be included in a Wireless Local Area Network (WLAN) system.  The motivation to combine the teachings of Document IEEE on random access would further increase efficiency.  (Document IEEE, Motivation for Random Access for UL MU transmissions (Slide 11))

10.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al., (Pub. No.: US 2016/0165589 A1), in view of (Doc: IEEE 802.11-15, 0875 r1, Random Access with Trigger Frames Using OFDMA,  Date: 2015-07-13) now onwards Document IEEE.

Regarding Claim 5,	 Chu discloses a communication method by a wireless Local Area Network (LAN) base station configured to uplink multi-user communication with a plurality of wireless LAN terminals, the method comprising: (Chu, Fig. 1, [0067]-[0068] The WLAN 10 supports uplink UL multiuser (MU) multiple-input and multiple-output MIMO communication between an access point (AP) and a plurality of client stations.  WLAN 10 includes an AP14.  WLAN 10 includes a plurality of client station 25)
generating a trigger frame including an association identifier (AID) which is common to wireless LAN terminals before association with the wireless LAN base station and associated with a resource unit for random access by the wireless LAN terminals before association; (Chu, Fig. 1, [0067]-[0068] WLAN 10 includes an AP14.  WLAN 10 includes a plurality of client stations 25.  Abstract, Trigger Frames, Fig. 4, paragraph [0089] AP 14 transmits a trigger frame 402 to a plurality of client stations 25)
transmitting the trigger frame to cause the plurality of the wireless LAN terminals before association to transmit uplink data to the wireless LAN base station using the resource unit for random access; and (Chu, Fig. 1, [0067]-[0068] WLAN 10 includes an AP14.  WLAN 10 includes a plurality of client stations 25.  Abstract, Trigger Frames, Fig. 4, paragraph [0089] AP 14 transmits a trigger frame 402 to a plurality of client stations 25)
performing association with at least one of the plurality of the wireless LAN terminals before association after the at least one of the plurality of the wireless LAN terminals before association transmits the uplink data.  (Chu, Fig. 1, paragraphs [0067]-[0068]  WLAN 10 includes an AP14 which is wireless LAN base station and performs association, paragraphs [0012]-[0017], paragraphs [0082]-[0083] data unit 200 is an uplink data)
Chu does not explicitly disclose random access.
However, Document IEEE is explicit about random access.  (Document IEEE, Abstract (Slide 9), Motivation for Random Access for UL MU Transmissions (Slide 11). TF-R for MU UL Transmissions (Slide 12), Illustration of Random Access with TF-R with existing UL MU Procedure (Slide 13) and Summary (Slide 14))
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Chu before the effective filing date of the claimed invention with that of Document IEEE so that the teachings on random access be included in a Wireless Local Area Network (WLAN) system.  The motivation to combine the teachings of Document IEEE on random access would further increase efficiency.  (Document IEEE, Motivation for Random Access for UL MU transmissions (Slide 11))
  
Regarding Claim 6,	 Chu discloses a communication method by a wireless Local Area Network (LAN) terminal configured to perform uplink multi-user communication with a wireless LAN base station, the method comprising: (Chu, Fig. 1, [0067]-[0068] The WLAN 10 supports uplink UL multiuser (MU) multiple-input and multiple-output MIMO communication between an access point (AP) and a plurality of client stations.  WLAN 10 includes an AP14.  WLAN 10 includes a plurality of client station 25)
receiving, from the wireless LAN base station, a trigger frame including an association identifier (AID) which is common to wireless LAN terminals before association with the wireless LAN base station and associated with a resource unit for random access by the wireless LAN terminals before association; (Chu, Abstract, paragraphs [0013], [0015], [0017], [0238] and [0261] receives the triggered uplink frame.  Fig. 5A, paragraph [0094], Trigger frame 500)
determining whether the trigger frame includes the AID; (Chu, Fig. 5A, paragraph [0094], Trigger frame 500, paragraphs [0104], [016]-[0107], [0109], and Fig. 23, paragraph [0155] disclose AID. Station ID (STAID))
in a case where the AID is included in the trigger frame and the wireless LAN terminal is not associated with the wireless LAN base station, transmitting uplink data to the wireless LAN base station using the resource unit for random access; and  (Chu, Fig. 5A, paragraph [0094], Trigger frame 500, Fig. 5A, paragraph [0094], Trigger frame 500, paragraphs [0104], [016]-[0107], [0109], and Fig. 23, paragraph [0155] disclose AID. Station ID (STAID), paragraphs [0082]-[0083] data unit 200 is an uplink data)
 performing association with the wireless LAN base station after transmitting the uplink data.  (Chu, Fig. 1, paragraphs [0067]-[0068]  WLAN 10 includes an AP14 which is wireless LAN base station and performs association, paragraphs [0012]-[0017], paragraphs [0082]-[0083] data unit 200 is an uplink data)
Chu does not explicitly disclose random access.
However, Document IEEE is explicit about random access.  (Document IEEE, Abstract (Slide 9), Motivation for Random Access for UL MU Transmissions (Slide 11). TF-R for MU UL Transmissions (Slide 12), Illustration of Random Access with TF-R with existing UL MU Procedure (Slide 13) and Summary (Slide 14))
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Chu before the effective filing date of the claimed invention with that of Document IEEE so that the teachings on random access be included in a Wireless Local Area Network (WLAN) system.  The motivation to combine the teachings of Document IEEE on random access would further increase efficiency.  (Document IEEE, Motivation for Random Access for UL MU transmissions (Slide 11))


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463